



Exhibit 10.1




TRANSITION AND RETIREMENT AGREEMENT


This Transition and Retirement Agreement (the “Agreement”) by and between Robert
D. Auerbach M.D. (“Executive”) and The Cooper Companies, Inc., a Delaware
corporation (the “Company”), is made effective as of the eighth (8th) day after
the date Executive signs this Agreement (the “Effective Date”) with reference to
the following facts:
 
A.    Executive acknowledges that his status as President of CooperSurgical,
Inc. (“CooperSurgical”) shall end on July 13, 2020 with his election to retire
from, and relinquish, that title and all duties and responsibilities associated
with it. Further, from July 14, 2020 through the Retirement Date (as defined
below), Executive will remain an employee of the Company in an advisory and
transitionary capacity as set forth herein for services as requested by the
Chief Executive Officer.


B.    Executive and the Company want to end their relationship amicably and also
to establish the obligations of the parties including, without limitation, the
transition of Executive’s duties and all amounts due and owing to Executive.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:


1.Retirement Date. The Company and Executive acknowledge and agree that
Executive’s status as an employee of the Company shall continue until the
earliest of (i) February 1, 2021 (the “Planned Retirement Date”), (ii) the date
Executive voluntarily terminates his employment with the Company, (iii) the date
Executive takes any action that constitutes Cause (as defined below), or (iv)
the date of Executive’s death (such earliest date, the “Retirement Date”). For
the purposes of this Agreement, “Cause” shall mean (A) Executive’s unauthorized
use or disclosure of confidential information or trade secrets of the Company or
any material breach of the Proprietary Information and Invention Assignment
Agreement entered into between Executive and the Company (the “Confidentiality
Agreement”); (B) Executive’s conviction of, or plea of nolo contendere to, a
felony under the laws of the United States or any state thereof or any crime
involving dishonesty or moral turpitude; or (C) any act of fraud or embezzlement
committed by Executive against the Company.
2.Continued Employment.
(a)Transition Period. Executive shall remain employed as the President of
CooperSurgical until the earlier of the Retirement Date or July 13, 2020
whereupon Executive’s status as President shall end. In the event the Retirement
Date does not occur prior thereto, from July 14, 2020 through the Retirement
Date (the “Transition Period”), Executive shall remain employed by the Company
as Special Adviser to the Chief Executive Officer of the Company reporting to
the Chief Executive Officer, assisting with special projects including potential
M&A activities and policy development at the direction of the Chief Executive
Officer, and Executive shall provide transition services on an as-needed basis
in Executive’s areas of expertise and work experience and responsibility, solely
at the request of the Chief Executive Officer. It is expected that the
transition services will take substantially all of Executive’s business time
prior to and up to the Retirement Date. Executive will make himself available to
report to the Company’s offices as needed through October 31, 2020 and
thereafter may work remotely until the Retirement Date, subject to any travel
requirements associated with Executive’s services.
(b)Base Salary and Executive Benefits Continuation. During the Transition
Period, Executive will continue to be paid base salary at the rate in effect on
the date of this Agreement and continue to be eligible for the employee benefit
plans made available to similarly situated executive employees of the Company on
the terms and conditions set forth in such employee benefit plans. In the event
that the Transition Period ends prior to the Planned Retirement Date due to
Executive’s death, the Company shall continue to pay to Executive’s estate, and
his estate shall be entitled to receive, his base salary payments through the
Planned Retirement Date. All payments made to Executive during the Transition
Period will be subject to any required withholding taxes and authorized
deductions.
(c)2020 Performance Bonus. In the event the Transition Period ends on the
Planned Retirement Date or ends sooner due to Executive’s death, Executive (or
his estate, as applicable) shall be paid a performance bonus for fiscal year
2020, with the amount paid based on actual corporate performance achievement and
any discretionary amount subject to the discretion, determination and approval
of the Organization and Compensation Committee of the Company’s Board of
Directors; provided, however, that the percentage of Executive’s discretionary
portion paid to him shall be equal to the highest percentage of the
discretionary portion paid to any named executive officer (NEO) of the Company,
as identified in the Company’s most recent proxy statement. Any amount earned
will be paid, less required withholding taxes, at the same time related bonuses
are paid to other executives and, in any event, no later than March 15, 2021.
Executive shall not be eligible for any performance bonus relating to the
Company’s fiscal year 2021.





--------------------------------------------------------------------------------





(d)Equity Awards and Stock Options. During the Transition Period, each
outstanding equity award held by Executive shall remain outstanding and continue
to vest in accordance with its terms. Each equity award that is unvested as of
the Retirement Date shall thereupon terminate. Each vested stock option held by
Executive as of the Retirement Date shall remain exercisable until the earlier
of the third anniversary of the Retirement Date or the original expiration date
thereof, in each case, in accordance with its terms. In the event that the
Transition Period ends prior to the Planned Retirement Date due to Executive’s
death, for the portions of any stock awards and stock options that would have
vested prior to the Planned Retirement Date but instead were terminated and
forfeited due to Executive’s death (“Forfeited Stock” and “Forfeited Options”,
respectively) the Company shall pay Executive’s estate an amount equal to: (A)
the fair market value of Forfeited Stock at the end of the day that such
Forfeited Stock would have vested (prior to the Planned Retirement Date), less
required withholding taxes; and (B) the fair market value of shares underlying
Forfeited Options at the end of the day that such Forfeited Options would have
vested (prior to the Planned Retirement Date), less the aggregate exercise price
for such shares pursuant to the applicable stock option award agreement and less
required withholding taxes. For the purposes hereof, “fair market value” shall
equal the closing trading price of the Company’s common stock as of the
applicable date or, if such date is not a trading day, the immediately preceding
trading day. Executive acknowledges that to the extent any stock option
constitutes an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), such stock option shall
automatically convert to a nonqualified stock option and no longer be eligible
for the potentially tax advantages associated with incentive stock options on
the three month anniversary of the Retirement Date. Executive shall not be
eligible for any new equity awards during the Transition Period.
(e)Protection of Information. Executive agrees that, during the Transition
Period and thereafter, Executive will not, except for the purposes of performing
Executive’s duties to the Company, seek to obtain any confidential or
proprietary information or materials of the Company. During the Transition
Period, Executive reaffirms his commitment to remain in compliance with the
Confidentiality Agreement.
3.Final Paycheck; Payment of Accrued Wages and Expenses.
(a)Final Paycheck. As soon as administratively practicable on or after the
Retirement Date, the Company will pay Executive (or his estate, as applicable)
all accrued but unpaid base salary and all accrued and unused vacation earned
through the Retirement Date, subject to standard payroll deductions and
withholdings. Executive is entitled to these payments regardless of whether
Executive executes this Agreement.
(b)Business Expenses. The Company shall reimburse Executive (or his estate, as
applicable) for all outstanding expenses incurred prior to the Retirement Date
which are consistent with the Company’s policies in effect from time to time
with respect to travel, entertainment and other business expenses, subject to
the Company’s requirements with respect to reporting and documenting such
expenses. Executive is entitled to these reimbursements regardless of whether
Executive executes this Agreement.
4.COBRA. Provided Executive timely elects to continue Executive’s group health
insurance coverage after the Retirement Date pursuant to the federal COBRA law
or applicable state insurance laws such as Cal-COBRA (collectively, “COBRA”),
and the terms of the governing health insurance policies, the Company will
reimburse the monthly COBRA health insurance premiums (the “COBRA Payments”)
Executive pays to continue Executive’s health insurance coverage (including
dependent coverage) for twenty-four (24) months after the Retirement Date (the
“COBRA Payment Period”). Executive must submit to the Company appropriate
documentation of the foregoing health insurance payments, within sixty (60) days
of making such payments, in order to be reimbursed. Notwithstanding the
foregoing, if Executive ceases to be eligible for COBRA coverage prior to
expiration of the COBRA Payment Period or the Company determines, in its sole
discretion, that it cannot pay the COBRA Payments without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act) or the terms of the governing health insurance
policies, at the end of each then remaining month of the COBRA Payment Period,
the Company shall pay Executive directly a taxable monthly amount which, after
taxes, equals the COBRA Payment amount the Company would have otherwise paid to
Executive (assuming a 35% tax rate). Notwithstanding the foregoing, if Executive
breaches his non‑compete obligations under Section 12 of this Agreement, or if
Executive directly or indirectly challenges the validity or enforceability of
Section 12 and such obligations are determined to be invalid or unenforceable
for any reason, the Company’s obligations under this Section 4 shall cease as of
the earlier of the date of breach or the date of Executive’s direct or indirect
challenge.
5.Severance. Without admission of any liability, fact or claim, the Company
hereby agrees, subject to (i) the execution of this Agreement, (ii) other than
in the case of Executive’s death, the delivery to the Company of a signed copy
of the General Release of Claims attached hereto as Exhibit A (the “Release of
Claims”) that becomes effective and irrevocable during the thirty-day period
immediately following the Retirement Date, (iii) Executive’s performance of his
continuing obligations pursuant to this Agreement and the Confidentiality
Agreement and (iv) Executive’s employment hereunder being terminated on the
Planned Retirement Date or, if earlier, on the date of Executive’s death, to pay
to Executive as severance on the first payroll date following the date the
Release of Claims becomes effective and irrevocable or, if earlier, the date of
death, an amount equal to $25,000, less required withholding taxes. Executive
agrees that the





--------------------------------------------------------------------------------





payments and benefits provided by this Section 5 are not required under the
Company’s normal policies and procedures and are provided as a severance solely
in connection with this Agreement. Executive acknowledges and agrees that the
payment referenced in this Section 5 constitutes adequate and valuable
consideration, in and of itself, for the promises contained in the Release of
Claims.
6.Full Payment. Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of Executive’s employment with the
Company and the termination thereof. Executive further acknowledges that, other
than the Confidentiality Agreement and agreements evidencing Executive’s equity
awards, this Agreement shall supersede each agreement entered into between
Executive and the Company regarding Executive’s employment, including, without
limitation, the Executive Employment Agreement entered into by and between the
Company and Executive, effective as of November 1, 2018 (the “Employment
Agreement”), and each such agreement, including but not limited to the
Employment Agreement, shall be deemed terminated and of no further effect as of
the Effective Date.
7.Executive’s Release of the Company. Executive understands that by agreeing to
the release provided by this Section 7, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.
(a)On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment or
remuneration by the Releasees, or any of them, Executive’s retirement from the
position of President of CooperSurgical and from the Company, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§  2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
Civil Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et
seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C.  § 2101 et
seq.; the Connecticut Family and Medical Leave Act, Conn. Gen. Stat. Ann. §§
31-51kk et. Seq.; Connecticut’s whistleblower law, Conn. Gen. Stat. Ann. §
31-51m; Connecticut’s free speech law, Conn. Gen. Stat. Ann. § 31-51q; the
Connecticut Fair Employment Practices Act, Conn. Gen. Stat. Ann. §§ 46a-58, et.
seq.; Connecticut’s minimum wage and wage payment laws, Conn. Gen. Stat. Ann. §§
31-58 to 31-76m; the anti-retaliation provision of Connecticut’s workers’
compensation statute, Conn. Gen. Stat. Ann. § 31-290a; the California Fair
Employment and Housing Act, as amended, Cal. Lab. Code § 12940 et seq.; the
California Equal Pay Law, as amended, Cal. Lab. Code §§ 1197.5(a),199.5; the
Moore-Brown-Roberti Family Rights Act of 1991, as amended, Cal. Gov’t Code
§§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the California WARN
Act, California Labor Code §§ 1400 et. seq; California Labor Code §§
1102.5(a),(b); claims for wages under the California Labor Code and any other
federal, state or local laws of similar effect; the employment and civil rights
laws of California; Claims for breach of contract; Claims arising in tort,
including, without limitation, Claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.
(b)Notwithstanding the generality of the foregoing, Executive does not release
the Releasees from obligations arising under this Agreement or any of the
following claims:
(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;
(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;
(iv)Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;





--------------------------------------------------------------------------------





(v)Claims for indemnification under any indemnification agreement, the Company’s
Bylaws, California Labor Code Section 2802 or any other applicable law; and
(vi)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.
(c)Acknowledgement. In accordance with the Older Workers Benefit Protection Act
of 1990, Executive has been advised of the following:
(i)Executive should consult with an attorney before signing this Agreement;
(ii)Executive has been given at least twenty‑one (21) days to consider this
Agreement;
(iii)Executive has seven (7) days after signing this Agreement to revoke it. If
Executive wishes to revoke this Agreement, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. on the 7th day
following Executive’s execution of this Agreement to Glen Sunnergren, Global VP,
Human Resources at email: gsunnergren@coopervision.com. Executive and the
Company understand and agree that if Executive revokes this Agreement, it will
be null and void in its entirety and of no force or effect.
(d)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
8.Non-Disparagement, Transition, and Transfer of Company Property. Executive
further agrees that:
(a)Non-Disparagement. Executive agrees that he shall not disparage, criticize or
defame the Company, its affiliates and their respective affiliates, directors,
officers, agents, partners, stockholders, employees, products, services,
technology or business, either publicly or privately. The Company agrees that it
shall not, and it shall instruct its officers and directors to not, disparage,
criticize or defame Executive, either publicly or privately. Nothing in this
Section 8(a) shall have application to any evidence or testimony required by any
court, arbitrator or government agency, or any statement otherwise required by
law.
(b)Transition. Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties, including but not limited to any
announcement, internal or external, of Executive’s retirement. The Company shall
allow Executive to preview and approve the Company’s internal announcement and
the Company’s announcement to market.
(c)Return of Company Property. Executive hereby agrees that Executive shall,
prior to the Retirement Date, turn over to the Company all files, memoranda,
records, and other documents, and any other physical or personal property that
are the property of the Company and that Executive has in Executive’s
possession, custody or control. Notwithstanding anything to the contrary
contained in the prior sentence of this paragraph or in Section 8 of the
Confidentiality Agreement, Executive may retain his Company provided mobile
phone, his mobile number and his laptop computer following the removal or
transfer of Company proprietary information housed on each device, subject to
Executive satisfying tax withholding requirements in respect of each device.
9.Executive Representations. Executive warrants and represents that (a)
Executive has not filed or authorized the filing of any complaints, charges or
lawsuits against the Company or any affiliate of the Company with any
governmental agency or court, and that if, unbeknownst to Executive, such a
complaint, charge or lawsuit has been filed on Executive’s behalf, Executive
will immediately cause it to be withdrawn and dismissed, (b) Executive has been
paid all compensation, wages, bonuses, commissions, and/or benefits to which
Executive may be entitled and no other compensation, wages, bonuses, commissions
and/or benefits are due to Executive, except as provided in this Agreement, (c)
Executive has no known workplace injuries or occupational diseases and has been
provided and/or has not been denied any leave requested under the Family and
Medical Leave Act or any similar state law, (d) the execution, delivery and
performance of this Agreement by Executive does not and will not conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject, and (e) upon the execution and delivery of this Agreement
by the Company and Executive, and provided that Executive does not revoke this
Agreement within the 7‑day revocation period, this Agreement will be a valid and
binding obligation of Executive, enforceable in accordance with its terms.





--------------------------------------------------------------------------------





10.No Assignment by Executive. Executive warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs. In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees. None of Executive’s rights or obligations
under this Agreement may be assigned or transferred by Executive, other than
Executive’s rights to payments hereunder, which may be transferred only upon
Executive’s death by will or operation of law.
11.Non-Solicitation. Without limiting the Confidentiality Agreement, Executive
hereby agrees that Executive shall not, at any time within the twenty-four (24)
month period immediately following the Retirement Date, directly or indirectly,
either for himself or on behalf of any other person, recruit or otherwise
solicit or induce any employee or consultant of the Company to terminate its
employment or arrangement with the Company, or otherwise change its relationship
with the Company. Notwithstanding the foregoing, nothing herein shall prevent
Executive from directly or indirectly hiring any individual who submits a resume
or otherwise applies for a position in response to a publicly posted job
announcement or otherwise applies for employment with any person with whom
Executive may be associated absent any violation of Executive’s obligations
pursuant to the preceding sentence.
12.Non-Compete. For a period of twenty-four (24) months following the Retirement
Date, without the prior written consent of the Chief Executive Officer or
General Counsel of the Company, Executive shall not, directly or indirectly,
own, manage, operate, finance, join, control, participate in the ownership,
management, financing, operation, business or control of, consult to, render
services for, permit his name to be used or in any other manner, engage in or
compete, or otherwise be involved in any way in any business, individual or
other enterprise that is in competition, directly or indirectly, with the
business of the Company or its subsidiaries or is in competition with the
products of the Company or its subsidiaries or any improved version of,
replacement for or derivative of such products anywhere in the world (such
business and products being hereinafter referred to as the “Restricted
Business”); provided, however, that the foregoing shall not be deemed to
prohibit Executive’s ownership of not more than two percent (2%) of the equity
securities of any publicly held company. For avoidance of doubt, nothing
contained in this Section 12 shall preclude or shall be deemed to preclude
Executive from (a) serving as a member of the Executive Board for the Yale
Center for Biomedical Innovation and Technology and/or advising/mentoring new
entrepreneurs in emerging technologies with whom Executive is introduced by
virtue of such Board membership or (b) consulting to or rendering services for,
any entity whose business or products are not engaged in or in competition with
the Restricted Business and, which, to the knowledge of Executive, has no
intention of becoming engaged in or in competition with the Restricted Business,
at the time Executive commences consulting to or rendering services for such
entity, even if such entity’s business or products thereafter become engaged in
or in competition with the Restricted Business by reason of an acquisition or
other transaction involving the Company or its subsidiaries, provided that
Executive had no knowledge that such entity’s business or products would or
could reasonably be expected to become engaged in or in competition with the
Restricted Business and, provided further, that in no event shall Executive
provide consulting or services that assist such entity in preparing to engage
in, commencing engagement in or otherwise engaging in or competing with the
Restricted Business.
13.Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of Connecticut or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than Connecticut.
14.Indemnification. In addition to any rights to indemnification to which
Executive may be entitled under the Company’s Charter and By‑Laws, the Company
shall indemnify, defend and provide Director and Officer liability insurance
coverage to Executive at all times during and after Executive’s employment to
the maximum extent permitted by applicable state laws and such insurance
policies to cover Executive’s liability and expenses related to Executive’s acts
and omissions within the course and scope of employment with the Company, and
shall pay Executive’s expenses in defending any civil or criminal action, suit,
or proceeding in advance of the final disposition of such action, suit, or
proceeding, to the maximum extent permitted under such applicable state laws.
15.Miscellaneous. This Agreement, together with the Confidentiality Agreement
and the agreements evidencing Executive’s equity awards, comprises the entire
agreement between the parties with regard to the subject matter hereof and
supersedes, in their entirety, any other agreements between Executive and the
Company with regard to the subject matter hereof, including but not limited to
the Employment Agreement. Executive acknowledges that there are no other
agreements, written, oral or implied, and that Executive may not rely on any
prior negotiations, discussions, representations or agreements. This Agreement
may be modified only in writing, and such writing must be signed by both parties
and recited that it is intended to modify this Agreement. If any provision of
this Agreement is deemed invalid, all other provisions shall remain in full
force and effect. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement. Delivery of any





--------------------------------------------------------------------------------





signature page via telecopy or other electronic transmission shall be deemed
equivalent to physical delivery of the original signature page.
16.Company Assignment and Successors. The Company may assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise); provided
that any such assignee assumes all of the Company’s obligations under this
Agreement (by operation of law or otherwise). This Agreement shall be binding
upon and inure to the benefit of the Company and its successors, assigns,
personnel and legal representatives.
17.Maintaining Confidential Information. Executive reaffirms Executive’s
obligations under the Confidentiality Agreement. Executive acknowledges and
agrees that the benefits provided in Section 3 above shall be subject to
Executive’s continued compliance with Executive’s obligations under the
Confidentiality Agreement. For the avoidance of doubt, nothing in the
Confidentiality Agreement or this Agreement will be construed to prohibit
Executive from filing a charge with, reporting possible violations to, or
participating or cooperating with any governmental agency or entity, including
but not limited to the EEOC, the Department of Justice, the Securities and
Exchange Commission, Congress, or any agency Inspector General, or making other
disclosures that are protected under the whistleblower, anti-discrimination, or
anti-retaliation provisions of federal, state or local law or regulation.
Executive does not need the prior authorization of the Company to make any such
reports or disclosures, and Executive is not required to notify the Company that
Executive has made such reports or disclosures. Furthermore, in accordance with
18 U.S.C. § 1833, notwithstanding anything to the contrary in the
Confidentiality Agreement or this Agreement: (i) Executive shall not be in
breach of this Agreement, and shall not be held criminally or civilly liable
under any federal or state trade secret law (x) for the disclosure of a trade
secret that is made in confidence to a federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, or (y) for the disclosure of a trade secret that
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal; and (ii) if Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose the trade secret to Executive’s attorney, and may use the trade
secret information in the court proceeding, if Executive files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order.
18.Executive’s Cooperation.  After the Retirement Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
Executive’s employment with the Company (including, without limitation,
Executive being available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company’s reasonable request to
give testimony without requiring service of a subpoena or other legal process,
and turning over to the Company all relevant Company documents which are or may
have come into Executive’s possession during Executive’s employment); provided,
however, that any such request by the Company shall not be unduly burdensome or
interfere with Executive’s personal schedule or ability to engage in gainful
employment and Executive shall be compensated fairly at prevailing market terms
for his cooperation. 
19.Section 409A of the Code. This Agreement is intended, to the greatest extent
permitted under law, to comply with the short-term deferral exemption and the
separation pay exemption provided in Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations and other interpretative guidance
issued thereunder (“Section 409A”) such that no benefits or payments under this
Agreement are subject to Section 409A. Notwithstanding anything herein to the
contrary, the timing of any payments under this Agreement shall be made
consistent with such exemption. Executive’s right to receive a series of
installment payments under this Agreement, if any, shall be treated as a right
to receive a series of separate payments. To the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A, including
without limitation any such regulations or other guidance that may be issued
after the Retirement Date. Notwithstanding any provision of this Agreement to
the contrary, in the event that the Company determines that any amounts payable
hereunder may be subject to Section 409A, the Company may, to the extent
permitted under Section 409A cooperate in good faith to adopt such amendments to
this Agreement or adopt other appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company determines are
necessary or appropriate to avoid the imposition of taxes under Section 409A;
provided, however, that this paragraph shall not create an obligation on the
part of the Company to adopt any such amendment, policy or procedure or take any
such other action, nor shall the Company have any liability for failing to do
so. To the extent that any reimbursements payable pursuant to this Agreement are
subject to the provisions of Section 409A, such reimbursements shall be paid to
Executive no later than December 31 of the year following the year in which the
expense was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.
20.Attorneys’ Fees and Costs. In any action or proceeding brought by a party to
enforce the provisions of this Agreement, the substantially prevailing party
shall be entitled to reasonable attorneys’ fees and costs incurred in connection
therewith, in addition to any other relief to which such party may be entitled.







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Transition and Retirement
Agreement to be duly executed and delivered as of the date indicated next to
their respective signatures below.




Date: July 1, 2020
 
 
/s/ Robert D. Auerbach M.D.




Robert D. Auerbach M.D.
 
 
Date: July 1, 2020
/s/ Albert G. White III
 
Albert G. White III
 
President and Chief Executive Officer






--------------------------------------------------------------------------------









EXHIBIT A


GENERAL RELEASE OF CLAIMS


This General Release of Claims (“Release”) is entered into as of July 1, 2020,
between Robert D. Auerbach M.D. (“Executive”) and The Cooper Companies, Inc., a
Delaware corporation (the “Company” and, together with Executive, the
“Parties”), effective eight days after Executive’s signature hereto, unless
Executive revokes Executive’s acceptance of this Release as provided in
Paragraph 1(c), below.


1.Executive’s Release of the Company. Executive understands that by agreeing to
this Release, Executive is agreeing not to sue, or otherwise file any claim
against, the Company or any of its directors, officers, employees, investors or
other agents for any reason whatsoever based on anything that has occurred in
connection with his employment or other relationship with the Company and the
conclusion of that employment or other relationship that the Company as of the
date Executive signs this Release.
(a)On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment or
remuneration by the Releasees, or any of them, Executive’s retirement from the
position of President of CooperSurgical and from the Company, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§  2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
Civil Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et
seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C.  § 2101 et
seq.; the Connecticut Family and Medical Leave Act, Conn. Gen. Stat. Ann. §§
31-51kk et. Seq.; Connecticut’s whistleblower law, Conn. Gen. Stat. Ann. §
31-51m; Connecticut’s free speech law, Conn. Gen. Stat. Ann. § 31-51q; the
Connecticut Fair Employment Practices Act, Conn. Gen. Stat. Ann. §§ 46a-58, et.
seq.; Connecticut’s minimum wage and wage payment laws, Conn. Gen. Stat. Ann. §§
31-58 to 31-76m; the anti-retaliation provision of Connecticut’s workers’
compensation statute, Conn. Gen. Stat. Ann. § 31-290a; the California Fair
Employment and Housing Act, as amended, Cal. Lab. Code § 12940 et seq.; the
California Equal Pay Law, as amended, Cal. Lab. Code §§ 1197.5(a),199.5; the
Moore-Brown-Roberti Family Rights Act of 1991, as amended, Cal. Gov’t Code
§§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the California WARN
Act, California Labor Code §§ 1400 et. seq; California Labor Code §§
1102.5(a),(b); claims for wages under the California Labor Code and any other
federal, state or local laws of similar effect; the employment and civil rights
laws of California; Claims for breach of contract; Claims arising in tort,
including, without limitation, Claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.
(b)Notwithstanding the generality of the foregoing, Executive does not release
the Releasees from obligations arising under Sections 2(c), 4 and/or 5 of the
Transition and Retirement Agreement by and between Executive and the Company
(the “Transition and Retirement Agreement”) or any of the following claims:
(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;
(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;





--------------------------------------------------------------------------------





(iv)Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;
(v)Claims for indemnification under any indemnification agreement, the Company’s
Bylaws, California Labor Code Section 2802 or any other applicable law; and
(vi)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.
(c)Acknowledgement. In accordance with the Older Workers Benefit Protection Act
of 1990, Executive has been advised of the following:
(i)Executive should consult with an attorney before signing this Release;
(ii)Executive has been given at least twenty‑one (21) days to consider this
Release;
(iii)Executive has seven (7) days after signing this Release to revoke it. If
Executive wishes to revoke this Release, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. on the 7th day
following Executive’s execution of this Release to Glen Sunnergren, Global VP,
Human Resources at email: gsunnergren@coopervision.com. Executive and the
Company understand and agree that if Executive revokes this Release, it will be
null and void in its entirety and of no force or effect, and Executive will not
be entitled to the payments set forth in Section 5 of the Transition and
Retirement Agreement.
(d)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
2.Executive Representations. Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any of its affiliates with any governmental agency or
court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Release and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in
Sections 2(c), 4 and 5 of the Transition and Retirement Agreement, (c) he has no
known workplace injuries or occupational diseases and has been provided and/or
has not been denied any leave requested under the Family and Medical Leave Act
or any similar state law, (d) the execution, delivery and performance of this
Release by Executive does not and will not conflict with, breach, violate or
cause a default under any agreement, contract or instrument to which Executive
is a party or any judgment, order or decree to which Executive is subject, and
(e) upon the execution and delivery of this Release by the Company and
Executive, this Release will be a valid and binding obligation of Executive,
enforceable in accordance with its terms.
3.Maintaining Confidential Information. Executive reaffirms his obligations
under the Confidentiality Agreement (within the meaning of the Transition and
Retirement Agreement). Executive acknowledges and agrees that the payments and
benefits provided in Sections 4 and 5 of the Transition and Retirement Agreement
shall be subject to Executive’s continued compliance with Executive’s
obligations under the Confidentiality Agreement.
4.Cooperation With the Company. Executive reaffirms Executive’s obligations to
cooperate with the Company pursuant to Section 18 of the Transition and
Retirement Agreement.
5.Severability. The provisions of this Release are severable. If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.
6.Choice of Law. This Release shall in all respects be governed and construed in
accordance with the laws of the State of Connecticut, including all matters of
construction, validity and performance, without regard to conflicts of law
principles.
7.Integration Clause. This Release and the Transition and Retirement Agreement
contain the Parties’ entire agreement with regard to the transition and
separation of Executive’s employment, and supersede and replace any prior
agreements as to those matters, whether oral or written. This Release may not be
changed or modified, in whole or in part, except by an instrument in writing
signed by Executive and the Chief Executive Officer of the Company.





--------------------------------------------------------------------------------





8.Execution in Counterparts. This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single document.
Facsimile signatures shall have the same force and effectiveness as original
signatures.
9.Intent to be Bound. The Parties have carefully read this Release in its
entirety; fully understand and agree to its terms and provisions; and intend and
agree that it is final and binding on all Parties.




IN WITNESS WHEREOF, the undersigned have caused this Release to be duly executed
and delivered as of the date indicated next to their respective signatures
below.




Date: July 1, 2020
 
 
/s/ Robert D. Auerbach M.D.




Robert D. Auerbach M.D.
 
 
Date: July 1, 2020
/s/ Albert G. White III
 
Albert G. White III
 
President and Chief Executive Officer






